DETAILED ACTION

This Office Action is in response to the amendment, filed on April 14, 2021.  Primary Examiner acknowledges Claims 1, 2, 4-13, and 15-23 are pending in this application, with Claims 1, 4, 12, 15, and 23 having been currently amended, and Claims 3 and 14 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 9-13, 15, 16, and 20-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kayyali et al. (7,942,824), as evidence by Berthon-Jones (6,675,797).  
As to Claims 1, 4, 5, 12, 15, 16,  and 23, Kayyali discloses a pressure support device (Figures 8 and 9) for providing pressure support therapy (“a continuous positive air pressure determine that the PAP pressure should be increased by 2 cm H.sub.2O. The treatment interface device processor would then create a command signal to instruct the PAP device to increase the pressure appropriately.” Column 25, Lines 15-25; “the PAP or CPAP device could receive a command signal to increase the pressure of gas delivered to the subject, to decrease the gas pressure, or to cease operations.” Column 26, Lines 10-15; “the PAP or CPAP processor could receive a pulse oximetry signal from a data acquisition system, an airflow signal from the PAP or CPAP device itself, and a signal to increase the gas pressure from a remote monitor.” Column 26, Lines 45-50; “The remote monitor transmits the appropriate command to the PAP or CPAP device (ex., to increase or decrease the gas pressure), and data collection continues until the treatment value requires adjustment.” Column 32, Lines 20-25) to the patient via a patient circuit (416, “air hose” Column 48, Lines 40-45); one or more sensors (“a number of sensors 420, 424, 418, and 426 are connected to a subject 410.” Column 48, Lines 15-20) structured to gather data indicative of disordered breathing events of the patient (“In this embodiment, the signal or data from one or more of these sensors is collected by a diagnostic device 441, which comprises a radio 436; an antenna 434; and a microprocessor 438 determine a level of severity of the subject's sleeping disorder or symptoms.” Column 48, Lines 20-30); and a processor (438, “microprocessor 438 for processing the data or signals to determine a level of severity of the subject's sleeping disorder or symptoms.” Column 48, Lines 20-30) structured to control the pressure generating system (428) to provide a pressure compensation regimen (“increase”, “decrease”, or “cease” Column 25, Lines 15-25; Column 26, Lines 10-15; Column 26, Lines 45-50; and Column 32, Lines 20-25, also see: “Current auto-titrating machines adjust PAP or CPAP pressure based on airflow/pressure alone. The advantage of using multiple parameters over just an airflow or pressure parameter is that the PAP or CPAP can now confirm events and differentiate between central apnea and hypopneas and obstructive apneas and hypopneas.” Column 30 Lines 10-20) to the patient; to analyze outputs of the one or more sensors while pressure support therapy is provided to the patient to determine if the patient compensation regimen provided to the patient is effective (“the titration method of the present invention includes a step whereby the titration analysis runs over a minimum period of time, preferably at least 15 minutes, before pressure adjustment occurs. This period is needed to make sure pressure is not titrated up or down without sufficient confirmation of the event.” Column 30, Lines 50-60) to relieve one or more sleep disordered breathing events, and to output an alert (“Each level of monitoring can include an alert function wherein the monitor receives alerts of predetermined events. For example, the monitor could be alerted when the subject's oxygen saturation drops below a predetermined threshold, when the PAP or CPAP device is instructed to deliver a gas pressure over a safety threshold, every time the system changes the pressure, when an electrode's impedance increases, if a sensor malfunctions, or for any other event. The system can also be programmed to alert the remote monitor of more complex events, such as detection of an apnea event after the PAP or CPAP has reached a defined gas pressure setting, a drop in oxygen concentration combined with cessation of thoracic breathing activity, or a sensor has moved and no back-up sensors are available.” Column 32, Lines 40-60) if it is determined the pressure compensation regimen provided to the patient is not effective in relieving one or more disordered breathing events.
Regarding the newly added limitations, incorporating previously rejected claims 3 and 14 into the independent claims 1 and 12, and further adding the limitation “wherein, with respect to a given disordered breathing event, the processing unit is structured to determine a degree of patency of an airway of the patient associated with the given disordered breathing event.”
As addressed in the aforementioned paragraph, Kayyali discloses a processor (438, “microprocessor 438 for processing the data or signals to determine a level of severity of the subject's sleeping disorder or symptoms.” Column 48, Lines 20-30) structured to control the pressure generating system (428) to provide a pressure compensation regimen (“increase”, “decrease”, or “cease” Column 25, Lines 15-25; Column 26, Lines 10-15; Column 26, Lines 45-50; and Column 32, Lines 20-25, also see: “Current auto-titrating machines adjust PAP or CPAP pressure based on airflow/pressure alone. The advantage of using multiple parameters over just an airflow or pressure parameter is that the PAP or CPAP can now confirm events and differentiate between central apnea and hypopneas and obstructive apneas and hypopneas.” Column 30 Lines 10-20) to the patient; to analyze outputs of the one or more sensors while pressure support therapy is provided to the patient to determine if the patient compensation titration method of the present invention includes a step whereby the titration analysis runs over a minimum period of time, preferably at least 15 minutes, before pressure adjustment occurs. This period is needed to make sure pressure is not titrated up or down without sufficient confirmation of the event.” Column 30, Lines 50-60) to relieve one or more sleep disordered breathing events, and to output an alert (“Each level of monitoring can include an alert function wherein the monitor receives alerts of predetermined events. For example, the monitor could be alerted when the subject's oxygen saturation drops below a predetermined threshold, when the PAP or CPAP device is instructed to deliver a gas pressure over a safety threshold, every time the system changes the pressure, when an electrode's impedance increases, if a sensor malfunctions, or for any other event. The system can also be programmed to alert the remote monitor of more complex events, such as detection of an apnea event after the PAP or CPAP has reached a defined gas pressure setting, a drop in oxygen concentration combined with cessation of thoracic breathing activity, or a sensor has moved and no back-up sensors are available.” Column 32, Lines 40-60) if it is determined the pressure compensation regimen provided to the patient is not effective in relieving one or more disordered breathing events.
Consequently, Kayyali discloses the methodology of the processor unit to adjust (via “titration method” Column 30, Lines 50-60) one or more characteristics of the pressure compensation regimen (“increase”, “decrease”, or “cease” Column 25, Lines 15-25; Column 26, Lines 10-15; Column 26, Lines 45-50; and Column 32, Lines 20-25, also see: “Current auto-titrating machines adjust PAP or CPAP pressure based on airflow/pressure alone. The advantage of using multiple parameters over just an airflow or pressure parameter is that the can now confirm events and differentiate between central apnea and hypopneas and obstructive apneas and hypopneas.” Column 30 Lines 10-20) , and wherein the processing unit is structured to determine that the pressure compensation regimen provided to the patient is not effective (via outputting of an “alert”, Column 32, Lines 40-60)  in relieving the one or more disordered breathing events when the one or more disordered breathing events persists through a predetermined number of adjustments ( as a function of the time intervals associated with the titration - “If the time interval has elapsed 210, the system evaluates the event counters and makes adjustments as necessary. The time interval 210 in FIG. 7 is shown as 15 minutes, but any time period may be suitable. For example, early in the titration phase, smaller intervals of 5 minutes may be more appropriate, while later in the titration phase intervals of 30 minutes or more may be used.” Column 45, Lines 50-60; wherein “the system can evaluate the trends occurring across time periods by considering how the numbers of detected events changes, or the system can use the ratio of central-type events to obstructive-type events to refine the changes in pressure. The system could also, for example, consider the number and type of adjustments previously made. Such a step would prevent system oscillation that can occur near the end of titration as the system attempts to refine the optimal pressure. The system could use a variety of analysis and calculation techniques, including lookup tables, fast-Fourier transforms, wavelet analysis, neural networks, and the like.” Column 47, Lines 35-55) to the one or more characteristics of the pressure compensation regimen.
Regarding Applicant’s further limitation to “determine a degree of patency of an airway of the patient associated with the given disordered breathing event”, this limitation was previously addressed in the rejection of Claims 1 and 12, by the disclosure to “Current auto-titrating machines adjust PAP or CPAP pressure based on airflow/pressure alone. The advantage of using multiple parameters over just an airflow or pressure parameter is that the PAP or CPAP can now confirm events and differentiate between central apnea and hypopneas and obstructive apneas and hypopneas.” (Column 30 Lines 10-20) and “microprocessor 438 for processing the data or signals to determine a level of severity of the subject's sleeping disorder or symptoms.” Column 48, Lines 20-30.   Additionally, Kayyali discloses “These accelerometers can be used to detect when patients go to sleep or to detect movements during sleep which are important factors in assessing the actual sleep time which is an important parameter used to generate an accurate assessment of nocturnal respiratory events (such as apnea/hypopnea events, which is the sum of all apneas and hypopneas divided by sleep time; or apnea/hypopnea index [AHI]).” (Column 14, Lines 1-15). Thus, the concept of “degree of patency” has already been considered as a function of the extent of closure of the sleep disordered breathing event which is effectively a determination between types of apnea - central vs. hypopneas vs. obstructive. 
	Should Applicant respectfully disagree, the determination of types of apnea is related to the patency of the airway.  Primary Examiner provides extrinsic evidence Berthon-Jones (6,675,797) entitled “Determination of Patency of the Airway”, in which as stated in the abstract - “determining the occurrence of an apnea, patency and/or partial obstruction of the airway” … wherein “One determination of patency of the airway is performed by applying an oscillatory pressure waveform of known frequency to a patient's airway, calculating the magnitude of the component of said air flow signal at the known frequency induced by the oscillatory pressure waveform and comparing the calculated magnitude with a threshold value. the patency of the airway must also be determined as an indicator of whether the apnea is of the central type with open airway, or otherwise.” Column 7, Lines 20-30.  Thus, as evident by the well-known teachings of Berthon-Jones, the relationship of the types of apnea are a functional degree of the patency of the airway. 
As to Claims 2 and 13, Kayyali discloses a predetermined period of time before not effective treatment determined (“the titration method of the present invention includes a step whereby the titration analysis runs over a minimum period of time, preferably at least 15 minutes, before pressure adjustment occurs. This period is needed to make sure pressure is not titrated up or down without sufficient confirmation of the event.” Column 30, Lines 50-60).  Further, Kayyali discloses “the data acquisition system retransmits the signals from the sensors” varies with time protocols which may be predetermined (Column 20, Lines 5-25).
As to Claims 9 and 20, Kayyali discloses the use of remote monitoring systems for communicating data (“The diagnostic device may transmit signals over any known communications systems or combination thereof to a remote location or to the treatment device itself as well. The communications can include for example cellular systems, copper wire systems, fiber optic systems, broad band cable systems, the internet, combinations thereof and the like.” Column 3, Lines 55 thru Column 4, Line 5). 
As to Claims 10, 11, 21 and 22, Kayyali discloses the use of accelerometers to monitor the body movement of the patient (“Body movement of the subject will result in a high amplitude signal from the accelerometer. The data acquisition system can also monitor the supine position to an upright position.” Column 29, Lines 20-25). Additionally, Kayyali discloses “These accelerometers can be used to detect when patients go to sleep or to detect movements during sleep which are important factors in assessing the actual sleep time which is an important parameter used to generate an accurate assessment of nocturnal respiratory events (such as apnea/hypopnea events, which is the sum of all apneas and hypopneas divided by sleep time; or apnea/hypopnea index [AHI]).” (Column 14, Lines 1-15). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kayyali et al. (7,942,824), as applied to Claims 1, 12, and 23, and further in view of Qiu (2015/0051449). 
As to Claims 6 and 17, Kayyali discloses a pressure support device suitable for treating a patient with obstructive sleep apnea (OSA) (Johnson: Para 0017 and Kayyali: Column 30 Lines 10-20); yet, does not expressly disclose or teach the claimed features of “epiglottic collapse”.  Qui teaches the concept of epiglottic collapse is a known feature of obstructive sleep apnea.  In particular, Qui teaches visual images of obstructive sleep apnea whereby “In FIG. 6A, the open airway is shown surrounded by the pharynx and soft palate/uvula. The epiglottis is also shown as the tongue collapses, it moves in relation to the airway and thereby acts to constrict the flow of air therein. For example, in FIG. 6B, the airway is partially obstructed as the tongue (not visible) pushes against the soft palate and uvula (and epiglottis) in the manner already described with respect to FIGS. 1B and 1C. Then, in FIG. 6C, the tongue substantially fully collapses and thereby blocks the flow of air within the constricted airway. Finally, in FIG. 6D, as the tongue relaxes and slowly releases pressure within the oral cavity, the substantially blocked airway begins to subside in a manner that allows air to begin flowing again. As the obstruction subsides, the airway is thus re-established and the normal breathing pattern re-emerges during the sleep cycle.” (Para 0051 and Figures 6A-6D). Consequently, the claimed relationship between flow and collapse of the epiglottis as a function of the tongue pushes against the soft palate, uvula, and epiglottis forms a common visual representation of obstructive sleep apnea whereby treatment in the form of the pressure support devices of Johnson and Kayyali seek to alleviate the obstructive nature of the sleep apnea.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the devices of Johnson and Kayyali to address epiglottic collapse as a known result effective variable associated with conventional obstructive sleep apnea. 

Claims 7, 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kayyali et al. (7,942,824), as applied to Claims 1, 12, and 23, and further in view of Johnson (2005/0076906). 
As to Claims 7, 8, 18, and 19, Kayyali discloses a pressure support device suitable for treating a patient with obstructive sleep apnea (OSA); yet does not expressly disclose the 
Johnson teaches a similar pressure support device suitable for treating a patient with obstructive sleep apnea (OSA) (Para 0017) having indicators (44/46/48 representing audible/tactile stimulus, "a removable ear unit 44", to a removable wrist unit 46, and/or to a neck unit 48 removably attached to a necklace 48" (see FIG. 3). ... each respective alarm unit 44", 46, 48 generates an audible or a vibratory signal of sufficient intensity to wake the patient." Para 0033) suitable to awaken the patient. Johnson teaches the purpose of these indicators are to repetitively alert the patient with a notification to adjust/readjust the mask to “maximize the effectiveness of the CPAP treatment” (Para 0033).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the pressure support device of Kayyali to include indicators to wake the patient and repetitively alert the patient with a notification to adjust/readjust the mask upon awakening, as taught by Johnson to provide “maximize the effectiveness of the CPAP treatment”.

Response to Arguments
Applicant's arguments, filed April 14, 2021, have been fully considered but they are not persuasive. Although Primary Examiner appreciates Applicant’s amendments, it appears the . 
Regarding the limitations of cancelled Claims 3 and 14 now incorporated in independent claims 1, 12, and 23, as addressed in the aforementioned paragraph, Kayyali discloses a processor (438, “microprocessor 438 for processing the data or signals to determine a level of severity of the subject's sleeping disorder or symptoms.” Column 48, Lines 20-30) structured to control the pressure generating system (428) to provide a pressure compensation regimen (“increase”, “decrease”, or “cease” Column 25, Lines 15-25; Column 26, Lines 10-15; Column 26, Lines 45-50; and Column 32, Lines 20-25, also see: “Current auto-titrating machines adjust PAP or CPAP pressure based on airflow/pressure alone. The advantage of using multiple parameters over just an airflow or pressure parameter is that the PAP or CPAP can now confirm events and differentiate between central apnea and hypopneas and obstructive apneas and hypopneas.” Column 30 Lines 10-20) to the patient; to analyze outputs of the one or more sensors while pressure support therapy is provided to the patient to determine if the patient compensation regimen provided to the patient is effective (“the titration method of the present invention includes a step whereby the titration analysis runs over a minimum period of time, preferably at least 15 minutes, before pressure adjustment occurs. This period is needed to make sure pressure is not titrated up or down without sufficient confirmation of the event.” Column 30, Lines 50-60) to relieve one or more sleep disordered breathing events, and to output an alert (“Each level of monitoring can include an alert function wherein the monitor receives alerts of predetermined events. For example, the monitor could be alerted when the PAP or CPAP device is instructed to deliver a gas pressure over a safety threshold, every time the system changes the pressure, when an electrode's impedance increases, if a sensor malfunctions, or for any other event. The system can also be programmed to alert the remote monitor of more complex events, such as detection of an apnea event after the PAP or CPAP has reached a defined gas pressure setting, a drop in oxygen concentration combined with cessation of thoracic breathing activity, or a sensor has moved and no back-up sensors are available.” Column 32, Lines 40-60) if it is determined the pressure compensation regimen provided to the patient is not effective in relieving one or more disordered breathing events.
Consequently, Kayyali discloses the methodology of the processor unit to adjust (via “titration method” Column 30, Lines 50-60) one or more characteristics of the pressure compensation regimen (“increase”, “decrease”, or “cease” Column 25, Lines 15-25; Column 26, Lines 10-15; Column 26, Lines 45-50; and Column 32, Lines 20-25, also see: “Current auto-titrating machines adjust PAP or CPAP pressure based on airflow/pressure alone. The advantage of using multiple parameters over just an airflow or pressure parameter is that the PAP or CPAP can now confirm events and differentiate between central apnea and hypopneas and obstructive apneas and hypopneas.” Column 30 Lines 10-20) , and wherein the processing unit is structured to determine that the pressure compensation regimen provided to the patient is not effective (via outputting of an “alert”, Column 32, Lines 40-60)  in relieving the one or more disordered breathing events when the one or more disordered breathing events persists through a predetermined number of adjustments ( as a function of the time intervals associated with the titration - “If the time interval has elapsed 210, the system evaluates the event counters and makes adjustments as necessary. The time interval 210 in FIG. 7 is shown as 15 minutes, but any time period may be suitable. For example, early in the titration phase, smaller intervals of 5 minutes may be more appropriate, while later in the titration phase intervals of 30 minutes or more may be used.” Column 45, Lines 50-60; wherein “the system can evaluate the trends occurring across time periods by considering how the numbers of detected events changes, or the system can use the ratio of central-type events to obstructive-type events to refine the changes in pressure. The system could also, for example, consider the number and type of adjustments previously made. Such a step would prevent system oscillation that can occur near the end of titration as the system attempts to refine the optimal pressure. The system could use a variety of analysis and calculation techniques, including lookup tables, fast-Fourier transforms, wavelet analysis, neural networks, and the like.” Column 47, Lines 35-55) to the one or more characteristics of the pressure compensation regimen.
Regarding Applicant’s further limitation to “determine a degree of patency of an airway of the patient associated with the given disordered breathing event”, this limitation was previously addressed in the rejection of Claims 1 and 12, by the disclosure to “Current auto-titrating machines adjust PAP or CPAP pressure based on airflow/pressure alone. The advantage of using multiple parameters over just an airflow or pressure parameter is that the PAP or CPAP can now confirm events and differentiate between central apnea and hypopneas and obstructive apneas and hypopneas.” (Column 30 Lines 10-20) and “microprocessor 438 for processing the data or signals to determine a level of severity of the subject's sleeping disorder or symptoms.” Column 48, Lines 20-30.   Additionally, Kayyali discloses “These accelerometers can be used to detect when patients go to sleep or to detect movements during sleep which are generate an accurate assessment of nocturnal respiratory events (such as apnea/hypopnea events, which is the sum of all apneas and hypopneas divided by sleep time; or apnea/hypopnea index [AHI]).” (Column 14, Lines 1-15). Thus, the concept of “degree of patency” has already been considered as a function of the extent of closure of the sleep disordered breathing event which is effectively a determination between types of apnea - central vs. hypopneas vs. obstructive. 
	Should Applicant respectfully disagree, the determination of types of apnea is related to the patency of the airway.  Primary Examiner provides extrinsic evidence Berthon-Jones (6,675,797) entitled “Determination of Patency of the Airway”, in which as stated in the abstract - “determining the occurrence of an apnea, patency and/or partial obstruction of the airway” … wherein “One determination of patency of the airway is performed by applying an oscillatory pressure waveform of known frequency to a patient's airway, calculating the magnitude of the component of said air flow signal at the known frequency induced by the oscillatory pressure waveform and comparing the calculated magnitude with a threshold value. ”.  As cited in the 2004 patent of Berthon-Jones, there are numerous ways to determine the degree of airway patency of the patient (Columns 3 and 4), whereby “the patency of the airway must also be determined as an indicator of whether the apnea is of the central type with open airway, or otherwise.” Column 7, Lines 20-30.  Thus, as evident by the well-known teachings of Berthon-Jones, the relationship of the types of apnea are a functional degree of the patency of the airway. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, Primary Examiner’s interpretation of Kayyali alone or as evidence by Berthon-Jones (6,675,797) meets the limitations of the claims as the obstructive apnea is an obstruction within the respiratory pathway, while central and hypopnea are effectively flow limitations. 
	In the interest of advancing prosecution, it appears neither Kayyali nor Berthon-Jones consider the features of a “test pulse” as disclosed in Applicant’s invention Paragraph 0047.  As stated, it appears the pressure support device of the instant invention utilizes “the degree of patency of the patient’s airway…to inform the decision to alert the patient…in response to a larger test pulse”, whereby epiglottis collapse shows a zero airflow; while, soft palate collapse may show some smaller amount of air flow in response, such that “a continued ‘no response’ to a larger pressure test pulse would be an early indicator of disordered breathing events that are emphasis the concepts of the degree of patency as tested by a larger test pulse, wherein the resultant effect of the larger test pulse is zero airflow and an indication of epiglottis collapse which cannot be addressed with a pressure compensation regimen through titration of pressure, this limitation would be advantageous to distinguish the instant invention from the prior art made of record.  Consequently, it appears further development of the degree of patency amendment is needed.  Yet, this suggestion is not an indication of allowable subject matter and will be subject to further search and consideration.  Hence, should Applicant which to amend the claims to include this suggestion, Applicant is invited to consider the filing of an After Final Consideration Pilot 2.0 (https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20) for consideration. 
	In light of the aforementioned reasoning, the non-final rejection of the claims has been maintained and made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785